Citation Nr: 0029052	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  97-19 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than April 21, 1993, 
for the assignment of a 100 percent disability rating for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
San Juan, the Commonwealth of Puerto Rico, which granted a 
claim by the veteran seeking entitlement to an increased 
disability rating for PTSD, assigning a total rating (100 
percent), effective April 21, 1993.


REMAND

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  
However, prior to determining whether a claim is well 
grounded, several procedural due process protections must be 
met.  See 38 C.F.R. § 3.103 (2000); 38 U.S.C.A. § 5103  (West 
1991).  One such protection involves insuring that all 
evidence submitted by the veteran in support of a claim is 
included in the record.  38 C.F.R. § 3.103(d)  (2000).

Here, the Board finds that, in July 1998, the RO received 3 
lay statements from veteran and others in support of his 
claim.  However, the claims file contains no indication that 
this evidence was considered by the RO prior to certification 
of this appeal to the Board, which occurred later that same 
month.
 
VA regulations state:

	Evidence received by the agency of 
original jurisdiction prior to transfer 
of the records to the Board of Veterans' 
Appeals after an appeal has been 
initiated (including evidence received 
after certification has been completed) 
will be referred to the appropriate 
rating or authorization activity for 
review and disposition.  If the Statement 
of the Case and any prior Supplemental 
Statements of the Case were prepared 
before the receipt of the additional 
evidence, a Supplemental Statement of the 
Case will be furnished to the appellant 
and his or her representative as provided 
in sec[tion] 19.31 of this part, unless 
the additional evidence received 
duplicates evidence previously of record 
which was discussed in the Statement of 
the Case or a prior Supplemental 
Statement of the Case or the additional 
evidence is not relevant to the issue, or 
issues, on appeal.

38 C.F.R. § 19.37(a)  (2000).

Section 19.31 states:

	A Supplemental Statement of the Case, so 
identified, will be furnished to the 
appellant and his or her representative, 
if any, when additional pertinent 
evidence is received after a Statement of 
the Case or the most recent Supplemental 
Statement of the Case has been issued, 
when a material defect in the Statement 
of the Case or a prior Supplemental 
Statement of the Case is discovered, or 
when, for any other reason, the Statement 
of the Case or a prior Supplemental 
Statement of the Case is inadequate.

38 C.F.R. § 19.31  (2000).

In light of the above, the additional evidence must be 
considered by the RO prior to appellate review and a 
Supplemental Statement of the Case (SSOC) must be issued.  
See 38 C.F.R. § 19.9  (2000) ("If further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision," the 
Board is required to remand the case back to the agency of 
original jurisdiction.") (emphasis added).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should review the veteran's 
claim seeking entitlement to an effective 
date earlier than April 21, 1993, for the 
assignment of a 100 percent disability 
rating for PTSD, based on all the 
evidence in the claims folder, including 
the 3 lay statements submitted to the RO 
in July 1998.

2.  Thereafter, if any part of its 
decision remains adverse to the veteran, 
he and his representative should be 
furnished a Supplemental Statement of the 
Case which summarizes the pertinent 
evidence, fully cites the applicable 
legal provisions, and reflects detailed 
reasons and bases for the decision 
reached.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested adjudication.  The 
purpose of this REMAND is to ensure the veteran full due 
process.  The veteran needs to take no action until so 
informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



